PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/104,004
Filing Date: 16 Aug 2018
Appellant(s): Zigler et al.



__________________
Edward J. Marshall Reg#45395
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 6, 2021.

Related Appeals, Interferences, and Trials

The Parent Application (Application# 12/239473) has a related appeal (Appeal# 2017-002868).  The decision for this appeal was rendered June 18, 2018.

Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated February 9, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Response to Argument

	With regard to the prior art, Appellant argues that LeVasseur discloses an email system, which is fundamentally different from a dynamic audio file (Page 6 of Appeal Brief).  Appellant argues that the techniques taught by LeVasseur are not transferrable to generating the claimed dynamic audio file (Page 7 of Appeal Brief).  Specifically appellant argues that providing an introductory email message that includes a link does not teach or suggest inserting such a link into a dynamic audio file (Page 7 of Appeal Brief); and does not teach inserting an audio preamble into the dynamic audio file (Page 
	In response to the preceding argument it should be noted that the apparent combination applicant is arguing against is not the combination proposed by the office.  Within the proposed combination presented by the office, Berkson is relied upon to teach the Dynamic audio file, including the concept that the preamble is inserted into the dynamic audio file.  To be clear, the audible preamble of the audio content was mapped to the Auxiliary advertisement content taught by Berskon (Figure 1, element 5; ¶43).  It was acknowledged that this Auxiliary advertisement content is not “a preamble at the beginning of the …content”.  LeVasseur teaches the concept of sending an introductory message (LeVasseur, ¶92).  One of ordinary skill in the art would identify this message as a “preamble” as it is an introduction; this message contains instructions clearly provided to the user before the user is able to access the primary content.  Further details regarding the proposed combination is provided bellow.
	Applicant’s arguments appear to be based on a perceived combination of the art in which an introductory email is sent to the user.  To be clear, no email is issued to the user within the proposed combination presented by the office.  The content within the device taught by Berkson is explicitly recited as audio or audio/visual (Berkson, ¶36).  Within the device taught by Berkson the system requires the use of specific media player software to play the dynamic file (Berkson, ¶51, ¶53).  In situations where the user has acquired the dynamic media file, but does not have the necessary media player software, the system will encounter a problem.  Such situations are likely to occur in the Peer-to-peer media transfer methods depicted by Berkson, ¶61; Figure 5c.  The 
It is acknowledged that the message LeVasseur uses is an email, and that the email system taught by LeVasseur is fundamentally different from the dynamic audio system taught by Berkson or claimed.  The combination of art is not making use of the email system depicted by LeVasseur, but is instead making use of the concept of sending an introductory message, with instructions regarding where to obtain necessary software.  One of ordinary skill in the art would recognize that this concept is not tied to any particular underlying hardware, or any particular file format.  Berkson will face this same problem of the user being able to obtain a file requiring specific software to play, yet not having the necessary software (Berkson, ¶51, ¶53).
Within the proposed combination the content of the “Auxiliary advertisement content” taught by Berkson (Figure 1, element 5, ¶43), and mapped to the audio preamble, is modified to include an introductory message.  This introductory message informing the user of a URL where the necessary propriety software may be downloaded (as taught by LeVasseur).  The file taught by Berkson is envisioned as an audio file (Berkson, ¶36).  Thus within the proposed combination the Auxiliary advertisement content is envisioned to be in an audio format, even if the actual contents 

Appellant argues that the cited references do not teach inserting a preamble into a dynamic audio file and then stripping out that preamble when the dynamic audio file is updated (Page 9 of Appeal Brief).  Specifically appellant argues that the email is not inserted into the dynamic audio file or striped out when the file is updated.
In response, Applicant’s arguments appear to be based on a perceived combination of the art in which an introductory email is sent to the user.  No email is issued to the user within the proposed combination presented by the office.  Please see the preceding section regarding an explanation of the proposed combination.  As noted above, within the proposed combination the introduction message is put into the “Auxiliary advertisement content” of the dynamic audio file taught by Berkson (Element 5 in the drawings).  Berkson teaches that when the dynamic audio file is updated (¶61) the system updates primary (element 3) and the auxiliary advertisement content (element 5).  Figure 5c shows this process.  In Figure 5c please see how elements 1 (header), 3 (primary auxiliary advertisement content) and element 5 (the auxiliary advertisement content) is stripped from the rest of the dynamic media file (elements 1,  automatically replacing the introduction message (¶116).  This replacement may easily be achieved within the proposed combination using the structural and functional elements of the dynamic audio file taught by Berkson as explained above.  To be clear, Berkson teaches the dynamic audio file, including content inserted into the file, which is striped from the file during the update process.  This content is modified using the concepts taught by LeVasseur to include an introduction message, which will be replaced after it is viewed by the user and no longer needed.
Based on the above reasoning the rejection on record should be sustained.


 With regard to claims 4 and 18 appellant argues that Sakai’s teaching of an alternative source address does not suggest inserting a two source address, one of which is an alternative source, into a dynamic audio file (Page 10 of Appeal Brief).  Specifically appellant argues that the claims are not merely claiming the user of an alternative source address, but are instead claiming that such an address is inserted 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Sakai is not relied upon to teach the insertion of tags into the dynamic audio file.  Sakai is relied upon to teach the use of an IP address of an alternative server, specifically for use when a primary server is inaccessible.  Berkson teaches the dynamic audio file, which includes a header section for identifiers and descriptors (Berkson, ¶35).  Berkson does not state that this header includes source addresses.  Berkson does teach where the user is directed to a central server (¶60), but does not provide a way to achieve this.  Fedrovsky teaches the concept of generating URLs to define access to files (¶70).  Within the proposed combination the header of the dynamic audio file taught by Berkson has been modified to include a URL to the central server.  This combination is presented in page 21 of the office action with regard to the parent claims, and is not argued by applicant.  With regard to claim 4, this combination of Berkson-Fedrovsky is further modified such that the header file would further include a second URL to an alternative server as taught by Sakai.  One of ordinary skill in the art would not see a need to send additional messages as asserted by applicant, as the dynamic audio file taught by Berkson already provides for a header section of the dynamic file specifically intended to contain all the data that define the identifiers for the 
Based upon the above rational the applied rejection should be sustained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/AMANDA L WILLIS/Primary Examiner, Art Unit 2158       
                                                                                                                                                                                                 
Conferees:
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158        
                                                                                                                                                                                                /MENG YAO ZHE/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.